Citation Nr: 1533812	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  07-29 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for disability of the thoracolumbar spine.

2.  Entitlement to a rating in excess of 10 percent for calluses, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from January 1983 to January 1987, and November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June and December 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Travel Board hearing in February 2011.  A transcript of the testimony offered at the hearing has been associated with the record.  The case was previously remanded in August 2011 and May 2014.

In May 2014, this matter was last before the Board and remanded to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran incurred degenerative disc disease of the lumbar spine in service, that this condition manifested to a compensable degree within the first post-service year or that it is otherwise attributable to service.

2.  The service-connected callus, left foot, has manifested by a tender hyperkeratotic area.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).
2.  The criteria for an evaluation in excess of 10 percent for callus, left foot, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5284 (2012), 7804 (in effect prior to 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an AOJ jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The AOJ provided the appellant pre-adjudication notice in several letters issued between April 2005 and September 2006.  Notice included information on how VA determines effective dates and disability evaluations.  The Veteran has been provided adequate notice and opportunity to provide evidence.  

VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of his disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In this regard, the instructions in the May 2014 remand to obtain updated VA treatment records were complied with.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position. Here, during the Board hearing the undersigned effectively outlined the matters on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II. 	Low Back

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis or an organic neurological disorder becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 

The Veteran seeks entitlement to service connection for a low back disability.  He points to his service records as the source of his currently assessed disability, and requests that the claim be granted.  

A review of the service records does reflect clinical complaints of back pain.  An April 1985 record reflects low back pain for 2 days following heavy lifting, at which time range of motion was intact and a strain was assessed.  A June 1985 service record documents complaints of low back pain intermittently for a year.  Likewise, range of motion was normal and a strain was assessed.  The remainder of the service records do not reflect assessment of any chronic low back disability, to include at separation examination in May 1991, where examination of the spine was normal and the Veteran did not identify recurrent back pain, etc.  

A VA Medical Certificate dated in January 1999 reflects a chief complaint of back pain for 3 days.  An associated x-ray report reflects an impression of a normal lumbosacral spine.  

A January 2003 VA note documents a complaint of low back pain after pulling and lifting a cart onto an elevator at work.  A muscle strain was assessed at this time.  Strength remained intact and there was normal sensation and reflexes.

The Veteran relates that he has been having problems with his back since service due to a military injury.  See e.g. July 2006 letter from Veteran.  He cites the April 1985 notation of low back pain as the source of his disability.  

In February 2011, the Veteran testified before the Board, relating that he had not been diagnosed with a specific disability in service, despite having gone to sick call.  He related that in 2003 he first sought formal treatment for his back through VA.  He stated that he had not been given any physician's opinion on the matter.  

In September 2011, the Veteran was afforded a VA examination in light of his history and lay assertions.  The examiner noted that degenerative disc disease had been assessed by CT scan in 2007.  He also described the history of injury in 1985 in service, as well as post-service treatment in 1999, with normal X-rays in 1999 and 2006.  Based upon a review of the claims file and the pertinent medical evidence, the examiner concluded that it was less likely than not that the Veteran had incurred DDD of the lumbar spine in service.  He explained that the lumbar strain in service resolved, noting that the Veteran completed the requirements for physical training during active duty without permanent profile.  He cited to the normal x-rays in 1999 and 2006, finding that there was no indication of a chronic injury or condition in service.  

The Board acknowledges that the Veteran has provided a history of back pain in and since service, and he is certainly competent to do so.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the evidence otherwise preponderates against the claim.  The service records disclose two incidents of low back pain, with assessments of strain.  Thereafter, no complaints regarding the back appear in the service records, and at discharge in 1991, no chronic disability was assessed or complained of.  Thereafter, an apparent strain was noted in 1999, with the assessment of DDD coming in 2007.  Moreover, the September 2011 VA examiner concluded that the currently assessed DDD was not as likely as not related to the service complaints regarding the back, specifically finding that the Veteran did not incur any chronic disability in service.  There is no evidence of arthritis in the first post-service year.  Thus, the claim must be denied.  Gilbert, supra.  

III.	Left Foot Callus Evaluation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Nonetheless, as demonstrated below, the Board finds that "staged ratings" are not appropriate in this case.  During the rating period on appeal, the Veteran's disabilities have been appropriately rated. In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion that addresses ratings of the skin.  See 73 Fed. Reg. 54708 (September 23, 2008).  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800- 7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008. As the Veteran's claims were already pending as of that date, these new regulations do not apply.
The Veteran's calluses of the left foot is currently assigned a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  This code assigns a 10 percent rating for scars that are superficial and painful on examination. 

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran seeks an evaluation in excess of 10 percent for calluses of the left foot.  A July 2005 VA podiatry note reflects a complaint of painful calluses to both feet.  Objective examination showed hyperkeratotic lesions sub-5th metatarsal base of each foot.  The calluses were debrided at this time.  

Objective VA examination in July 2005 showed callosities on the plantar surface on the mild-lateral column of each foot.  The calluses had hard tissue and were circumscribed.   Each was the approximate size of a dime on each foot.  They were flat, and exhibited mild tenderness to palpation.  There were no other symptoms.  Calluses, bilateral feet, were assessed.  

In June 2006, the Veteran was again examined.  He then described a burning sensation with standing for 30 minutes, progressively worse.   Objective examination showed painful circular and slightly raised keratoma along the lateral aspects of the plantar surfaces of both feet.  On the right, the keratoma measured 1 cm, and on the left it measured 1.5 cm.  

At his Board hearing in February 2011, the Veteran described a large, thick callus on his left foot that would burn when he stood.  He described treatment with pads and cream, and pain with prolonged standing and walking. 

VA examination in September 2011, reflects continued assessment of a callus of the left foot, along the plantar aspect of the 5th metatarsal.  Examination reflected pain on palpation, with pain reported on prolonged standing or walking.  No other findings were indicated on examination.  

VA medical records from the Montgomery VAMC document treatment for the callus of the left foot, assessed clinically as tender porokeratosis in October 2013.  There was no erythema, edema, or ecchymosis.  Custom inserts were in great condition with offloading at the 5th metatarsal base.  The callus was debrided at that time, and the Veteran has the callus pared every about 3 to 4 months.  See May 2014 Montgomery VAMC podiatry outpatient note. 

The Veteran is currently rated under Diagnostic Code 7804 for the service-connected callus, left foot.  A 10 percent disability rating is assigned for superficial scars that are painful on examination.  A superficial scar is one without associated underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7805, a scar may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).

The Board notes that the Veteran is presently receiving the maximum available rating under Diagnostic Code 7804; therefore, Diagnostic Code 7804 does not assist him in obtaining a higher evaluation.  The Board must consider evaluation of the Veteran's service-connected callus, left food, under all other potentially appropriate diagnostic codes.

38 C.F.R. § 4.118, Diagnostic Code 7800 provides the criteria for rating disfiguring scars of the head, face, or neck and does not apply in this situation as the Veteran's disability involves only the left foot.  There is no evidence that the Veteran's scars limit motion to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part.  

Furthermore, the area affected is not 144 square inches or greater to warrant application of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and do not cause limitation motion.  There is also no evidence of instability with frequent loss of skin covering to warrant application of Diagnostic Code 7803.  The Board acknowledges that on occasion the Veteran has the callus shaved and uses pumice to trim it.  However, this is not analogous to the symptoms contemplated by Diagnostic Code 7803, where there is loss of skin covering due to instability of the skin.  Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 do not assist the Veteran.  The Board also notes that effective October 23, 2008, VA revised portions of the rating schedule that addresses the skin.  The revisions do not alter or affect the Veteran's claim, however.
Similarly, a foot injury may potentially be rated under Diagnostic Code 5284. Under that diagnostic code, a 10 percent rating is warranted for an injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe injury.  A 30 percent rating is warranted for a severe injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

After considering all of the evidence, the Board finds no basis for assigning a higher evaluation in excess of 10 percent for the Veteran's left foot calluses.  It is clear from the record that the Veteran's left foot calluses are painful to the touch.  However, the record indicates the Veteran has walked with a normal gait and without assistive devices.  Therefore, the evidence simply does not reflect that the Veteran's left foot calluses are productive of symptomatology analogous to moderate malunion or nonunion, nor is there moderately severe injury of the foot.

The Board has considered whether the Veteran's disability would warrant a higher evaluation under other Diagnostic Codes pertaining to the foot.  However, the Veteran's disability is manifested by a callus, and no other foot disability is involved in the present matter.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5280, 5282 (2014).  

The Board recognizes that there are situations in which the application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the Veteran's joints.  See DeLuca, supra.  However, in this case, where the diagnostic code under which the Veteran is rated, in this case, Diagnostic Codes 7804, is not predicated on loss of range of motion, §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7(1996).

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his disability is worse than the current 10 percent evaluation contemplates; however, the objective medical evidence does not support the contentions for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for callus, left foot, and the benefit- of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of hypertension based on blood pressure readings reflecting the severity of that condition.  The criteria for hepatitis contemplate the nausea and fatigue caused by the residuals of the Veteran's hepatitis, which have been mild and occasional. Although the schedular criteria do not provide for evaluation of 10 percent, the Board has awarded a 10 percent evaluation for painful motion of the little finger under 38 C.F.R. § 4.59.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disabilities. The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria which specifically provide for the evaluation of his service-connected disabilities based upon their overall symptoms, severity and economic impairment.  Accordingly, referral for extraschedular consideration is not warranted.

Given that the veteran reported working during his September 2013 VA examination, this case does not raise an included claim for a total disability rating based upon individual unemployability.


ORDER

Entitlement to service connection for disability of the thoracolumbar spine is denied.

Entitlement to a rating in excess of 10 percent for calluses, left foot, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


